Title: From Thomas Jefferson to George Jefferson, 7 January 1809
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington Jan. 7. 09.
                  
                  Your two letters of Dec 27. & Jan. 3. were recieved in due time. the former lays me under high obligations to you, not more for the real service rendered me than the affectionate manner in which it has been done. but I forbear writing to you on this subject till I learn how you have finally arranged the matter whether with the bank or a private individual. the latter would be much more desirable, because it would relieve me from the uneasiness of placing my friends under inconvenience. the object of the present letter is, in consequence of yours of the 3d. to desire you to inclose to Edmund Bacon at Monticello seven hundred Dollars, & put the letter under cover to mr David Higginbotham at Milton: this to go by the first mail to Milton which I think will be the morning after you recieve this.
                  I shall draw on you within 2. or 3. days for 150. D. in favor of Hugh Chisolm or order, & 100. D. paiable to Craven Peyton or order. I salute you with sincere affection.
                  
                     Th: Jefferson 
                     
                  
               